PONDER, Judge.
Plaintiff appealed from a judgment denying recovery in a tort suit against executive officers.
The issues are:, breach of duty by the executive officers and the contributory negligence of the plaintiff.
We affirm.
Plaintiff while transporting two scaffold boards stood in the back of the truck holding the boards while another man drove the pickup truck. The boards dragged on the ground and plaintiff fell from the truck and suffered injuries.
The trial court found that the driver’s actions did not cause the harm to plaintiff; that another defendant was not an executive officer; that a third defendant was an executive officer who had breached a duty to plaintiff to warn against unsafe practices, but that plaintiff was guilty of contributory negligence.
The trial court in detailed written reasons for judgment analyzed the facts of the case and correctly applied the law. We find no manifest error therein.
The judgment of the trial court is affirmed at appellant’s costs.
AFFIRMED.